Citation Nr: 0530180	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $16,216.91.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 decision of the Committee on 
Waivers and Compromises (the Committee) of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2005, the veteran testified at the RO 
before the undersigned at a Travel Board hearing.


FINDINGS OF FACT

1.  The overpayment resulted solely from the actions of the 
veteran; there was no fault on the part of VA.  

2.  The recovery of the VA benefits would not nullify the 
objective for which benefits were intended.

3.  The veteran did not change his position to his detriment, 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

4.  There is no financial hardship in this case.


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $16,216.91 is not against equity 
and good conscience and, therefore, is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver of overpayment.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  While VCAA does not apply, the veteran 
was provided appropriate notice concerning his rights to 
request waiver of his debt in the notification letter sent to 
him in October 2002.  The basis for the denial of his request 
was then provided in the decision notice in May 2003 and, 
after receipt of his notice of disagreement, in the statement 
of the case provided in March 2004.  He further provided 
testimony in support of his request during his personal 
hearing in August 2005.  

The Board notes at this juncture that the veteran has 
referred to a VA Inspector General (IG) investigation 
regarding whether his VA disability compensation checks were 
fraudulently cashed by his spouse.  There is sufficient 
information in the claims file regarding the purported IG 
investigation.  The reason the veteran's debt is not being 
waived is because he failed in his duty to notify VA, not 
because the checks were cashed or by whom.  If any person 
committed fraud, that is an IG matter.  He may pursue any 
action against her through an IG investigation if he so 
chooses.  The matter before the Board is whether waiver of 
the debt is warranted.  The fact that another person may have 
cashed the VA disability compensation payment checks does not 
mitigate much less negate the fact that he failed to notify 
VA of his incarceration after he was instructed to do so.  




Background

In a May 1992 rating decision, the veteran was granted a 
total rating for post-traumatic stress disorder (PTSD) and a 
10 percent rating for tinnitus.  In a May 1992 letter, the 
veteran was advised of the grant of benefits.  He was also 
given a VA Form 21-8764, Disability Compensation Award 
Attachment-Important Information, which advised the veteran 
of conditions affecting the right to payment of benefits.  
This form notified the veteran that it was his responsibility 
to "immediately" notify VA in writing of any change of 
address.  This form also notified the veteran that his 
benefits would be reduced upon incarceration in a penal 
institution in excess of 60 days for conviction of a felony.  

In September 1993 and December 1997, the veteran was notified 
of the same.  Thus, the veteran was aware that he was not 
entitled to full VA benefits while incarcerated for a felony 
at a State prison and he was notified of what actions would 
be taken with regard to his VA benefits in the event he was 
incarcerated for over 60 days following the conviction of a 
felony.  

In October 2000, the veteran was incarcerated for a felony 
offense.  He was scheduled for release in July 2001.  The 
veteran did not notify VA of his change of address or of the 
fact that he was incarcerated.  

After he was released, VA received notification of his 
incarceration.  According to a September 2002 VA Form 21-
4193, the veteran was incarcerated for a felony from October 
24, 2000 through July 12, 2001.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R.§ 3.665.

As such, the RO retroactively readjusted the veteran's 
disability compensation benefits to the 10 percent rate 
effective the 61st day of his imprisonment following his 
conviction for a felony.  This action resulted in the 
creation of an overpayment in the amount of $16,216.91.  

The veteran has requested a waiver of the recovery of the 
overpayment at issue.  He has presented his arguments in 
written correspondence and at his hearing.  

In September 2002 correspondence, the veteran stated that he 
thought that the prison would notify VA of his incarceration 
and that they would adjust his benefits.  He said that he 
wrote to his wife while he was in prison and told her that 
she would be punished if she cashed his checks, if they were 
still coming.  He indicated that she did not respond.  The 
veteran reported that his wife forged his name on his VA 
checks and cashed them.  

In November 2002, a financial status report was received from 
the veteran in which he indicated that his monthly income 
exceeded his monthly expenses.  He reported that he had one 
creditor and about $1,600 in liquid assets.  

In November 2002 correspondence, the veteran indicated that 
he sent correspondence to his son from prison in which he 
told him to inform his mother (the veteran's wife) that if 
she was signing his name on his VA checks and depositing 
them, she was committing a felony.  He stated that his son 
did not respond.  

Thereafter, copies of the checks which were purportedly 
cashed by his wife were received.  

In August 2005, the veteran testified at a Travel Board 
hearing.  At that time, he indicated that while in prison, he 
did not have access to any phones and could not send any 
letters as he had no stamps.  He was not permitted to use 
these types of correspondence by prison personnel.  As such, 
he could not notify VA of his incarceration.  He reported 
that his VA disability compensation checks were sent to his 
former address while he was in prison and his wife 
fraudulently cashed them.  This matter was the subject of an 
IG investigation.  The veteran stated that his notification 
to VA took place after his release from prison.  

In May 2003, the Committee at that RO determined that a 
waiver was not warranted under the standard of equity and 
good conscience.


Analysis

As noted, the Board determined that there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The veteran is at fault 
in this case.  The veteran was clearly and repeatedly 
notified of his obligation to inform VA of his change of 
address.  He was also clearly and repeatedly notified that 
his VA benefits would be reduced if he was incarcerated.  The 
veteran did not notify VA.  The veteran argues that he had no 
means to notify VA.  The Board finds that this statement is 
not credible.  He informed VA that he wrote to both his wife 
and his son regarding his VA disability compensation checks.  
His concern was that his wife not cash these checks and that 
she be aware that she would be committing a crime if she did, 
not that VA adjust payment.  The veteran was able to contact 
his family members even though he had a restraining order 
against him from his wife.  However, he alleges that he could 
not contact VA.  He says that he had no address, no stamps, 
and no paper.  This is not found to be credible.  If he was 
able to contact family members, then he had the ability to 
contact VA.  The argument that he had no stamps or paper has 
no merit.  The Board does find that the veteran was without 
any mechanism to notify VA of his change of address and 
incarceration.  While the Board recognizes the veteran's 
sincere belief in the merits of his claim, it finds his 
assertions for failure to notify the VA to not be 
substantiated.  The Board does not find the veteran's 
statements to the contrary to be credible.  In addition, the 
veteran was notified that it was his obligation to notify VA 
of a change in address, not the prison system's 
responsibility.  

The veteran argues that his wife bears fault because she 
cashed the checks.  Regardless of who cashed the checks, the 
veteran was at fault for not notifying VA of his change of 
address and incarceration.  Had he done so, VA would have 
adjusted his VA disability compensation benefits.  The matter 
before the Board is not who cashed the checks, but rather 
whether the veteran was at fault in creating the debt.  It 
was the veteran's failure to notify the VA which is the cause 
of the over payment in this case.  Any role played by his 
wife does not mitigate or negate his fault with regard to the 
VA notification.  If he had notified VA, this would have 
prevented the issuance of those checks to that address.  
Moreover, as noted, the Board does not find that the veteran 
was unable to inform VA about his change in address and 
incarceration.  His correspondence shows that the veteran was 
concerned with letting his wife know of her potential 
wrongdoing; however, he made no effort to notify the VA that 
he was not entitled to the full payment by VA. 

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that collection 
would not would defeat the purpose of the benefit.  The 
veteran was not entitled to be issued full payment while he 
was incarcerated.  He was issued full payment because of his 
failure to notify VA of his change in address and 
incarceration.  The purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 38 
C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not 
nullify the purpose for which the disability compensation 
benefits were intended, since the veteran was not deprived of 
basic necessities such as food and shelter during his period 
of incarceration when he was not entitled to the full rate of 
VA compensation benefits.  See 38 C.F.R. § 1.965(a)(4).

There is a question of whether failure to collect would cause 
unjust enrichment to the debtor as it is unclear whether the 
veteran had access to the VA disability compensation 
payments.  However, the checks were received into his family 
income, by his own admission.  The veteran claimed his wife 
as a dependent.  The matter of how those checks were used or 
by whom is unclear.  Nevertheless, this one uncertain area is 
outweighed by the other elements of equity and good 
conscience which are not in the veteran's favor.  

There is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.  He was fully aware that he was not entitled to 
payments in excess of 10 percent during his incarceration and 
should not rely on such payments in order to meet expenses or 
incur additional expenses.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  His financial status report shows that his income 
exceeds his debts.  Moreover, he is able to make payment to a 
creditor.  There is no evidence why this creditor should be 
given greater priority than VA should be given.  Therefore, 
the Board does not find financial hardship.

Therefore, in viewing the elements of equity and good 
conscience, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
is against equity and good conscience.

Accordingly, the claim is denied.  

ORDER

A waiver of the recovery of an overpayment of disability 
compensation benefits in the amount of $16,216.91, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


